REVERSE the judgment on the pleadings AND REMAND this
                   matter to the district court for proceedings consistent with this order.



                                                                   ift-c A                    ,   J.
                                                                Hardesty



                                                                Douglas
                                                                          ar4
                                                                         li                       J.




                   CHERRY, J., concurring:
                                 For the reasons stated in the SFR Investments Pool 1, LLC        ix

                   U.S. Bank, N.A.,    130 Nev. , 334 P.3d 408 (2014), dissent, I disagree
                   that respondent lost its lien priority by virtue of the homeowners
                   association's nonjudicial foreclosure sale. I recognize, however, that SF]?
                   Investments    is now the controlling law and, thusly, concur in the
                   disposition of this appeal.

                                                                                                  J.
                                                                Cherry



                   cc:   Hon. Jessie Elizabeth Walsh, District Judge
                         Law Offices of Michael F. Bohn, Ltd.
                         Akerman LLP/Las Vegas
                         Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA
                                                         2
(9) 1947A 940119